            Case 7:17-cv-07515-KMK Document 13 Filed 08/06/20 Page 1 of 2




GEOFFREY S. BERMAN
United States Attorney
Southern District of New York
Attorney for the United States of America
By:    LI YU
       PETER ARONOFF
       RACHAEL DOUD
Assistant United States Attorneys
86 Chambers Street
New York, New York 10007
Tel.: (212) 637-2706/2697/3274

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                       17 Civ. 7515 (KMK)
  ex rel. ROBERT A. CUTLER,
                    Plaintiff,                                 UNDER SEAL
       V.

CIGNA CORP. eta!.,
                    Defendants.

     NOTICE OF THE UNITED STATES THAT IT IS DECLINING IN PART AND
      NOT INTERVENING AS TO THE REMAINING CLAIMS AT THIS TIME

             By Order dated December 27, 2019, the Court extended the time for the United States

(the "Government") to notify the Court of its decision whether to intervene in the above­

captioned action, or decline to do so, to February 25, 2020, and stated that "there will be no more

extensions." Based on this Order and the Government's investigation conducted to date, the

Government hereby notifies the Court that it has decided to decline as to certain of the claims

and allegations in the qui tam relator's amended complaint and not to intervene at this time as to

the relator's remaining allegations and claims.

             Specifically, the Government has elected to decline as to the relator's claims insofar

as he asserts that when defendants submitted diagnosis codes based on so-called 360 "nurse
          Case 7:17-cv-07515-KMK Document 13 Filed 08/06/20 Page 2 of 2




home visits" to CMS for risk-adjustment payment purposes under Medicare Part C, they

committed per se violations of the False Claims Act ("FCA") because the nurse home visits did

not involve the provision of medical treatment.

           Further, the Government has decided not to intervene at this time as to any of the

other allegations and claims asserted by the relator in his amended complaint.

           In addition, pursuant to 31 U.S.C. § 3730(c)(3), the Government requests that all

pleadings and briefs filed in this action be served upon the· Government. The Government

further requests that the Court direct the relator's counsel to serve on the Government any orders

issued by the Court. The Government reserves its right to order any deposition transcripts, to

intervene in this action, for good cause, at a later date, and to seek the dismissal of the relator's

action.

            The Government also requests that it be served with any notices of appeal.

Dated:    New York, NY
          February 25, 2020

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                      By:             Isl Li Yu
                                               LIYU
                                               PETER ARONOFF
                                               RACHAEL L. DOUD
                                               Assistant United States Attorneys
                                               86 Chambers Street, Third Floor
                                               New York, New York 10007




                                                   2
